Exhibit 2.1 AGREEMENT AND PLAN OF MERGER This Agreement and Plan of Merger (this “ Agreement ”) is entered into effective as of the 26th day of May 2016 (the “ Effective Date ”), by and between Sun BioPharma, Inc., a Utah corporation (“ Parent ”), and Sun BioPharma Research, Inc., a Delaware corporation (“ Subsidiary ” and, collectively with parent, the “ Constituent Corporations ”). BACKGROUND A. Parent is a corporation organized and existing under the laws of the State of Utah; B. Subsidiary is a corporation organized and existing under the laws of the State of Delaware and is a wholly-owned subsidiary of Parent; and C. Parent and Subsidiary and their respective boards of directors deem it advisable and in the best interests of the Constituent Corporations and their respective shareholders to merge Parent with and into Subsidiary (the “ Merger ”) pursuant to the Utah Revised Business Corporation Act (“
